Citation Nr: 0300828	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-03 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1968 
to November 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. 

In an October 2001 statement, the veteran reported that 
his post-traumatic stress disorder (PTSD) rendered him 
incapable of maintaining gainful employment.  He said that 
after sustaining an on-the job injury he was only able to 
work at short-term, part time jobs until 1996 when, 
evidently, he determined that he was unable to work around 
people.  It is unclear whether he wished, by his 
statement, to seek to raise a claim for an increased 
rating for PTSD.  The matter is referred to the RO for 
further clarification and adjudication, although, in light 
of the Board decision herein, the matter may be rendered 
moot.


FINDINGS OF FACT

1. Service connection is currently in effect for post-
traumatic stress disorder (PTSD), evaluated as 70 
percent disabling, effective from September 9, 1997.

2. The veteran has three years of high school education and 
post-service work experience as an auto mechanic and, 
most recently, as a weed sprayer for a private company; 
he last worked full-time in 1996.

3. The evidence of record is in approximate balance as to 
whether the veteran's service-connected disability is of 
such severity as to preclude him from securing or 
following a substantially gainful occupation consistent 
with his education and occupational experience.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a total compensation rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5106, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.321, 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence shows that service connection for PTSD was 
granted by the RO in an August 1998 rating decision that 
assigned a 70 percent disability evaluation, effective 
from September 8, 1997.  The RO reached its decision 
based, in part, on service records that verified the 
veteran's stressful events in service.  The RO considered 
a records from the Vet Center in Eureka, California, dated 
from September 1997 to January 1998, that described the 
veteran's long history of untreated PTSD, with nightmares, 
emotional numbing, depression, and bitterness.  The 
records revealed that, in 1985, he experienced lower back-
herniated discs while working for the railroad.  He denied 
using alcohol and occasionally smoked marijuana, stating 
that "it calms me."  The veteran was bright, motivated, 
alert, and well groomed.  A January 1998 record indicates 
the veteran's counseling attendance was erratic because of 
his unemployment  

The RO also considered findings of a July 1998 VA 
psychiatric examination.  According to the examination 
report, after his return from service, the veteran had 
difficulty keeping jobs, until he went to work for the 
railroad, where he worked for approximately ten years.  He 
left that job after an injury and experienced problems 
maintaining employment.  He had few friends and was 
depressed, especially after his divorce from his wife.  
The veteran had recurring dreams approximately once or 
twice per month that woke him up.  He was hypervigilant, 
especially in public places.  He angered easily and 
constantly thought about his combat related experiences.  
He felt hopeless about the future.  His past medical 
history included recurring heartburn.  The veteran denied 
past or current abuse of alcohol and used marijuana 
"approximately 1 or 2 joints" per day for relaxation and 
to aid his depression.  He said he went to school until 
the twelfth grade and dropped out of school.  He was 
married once for sixteen years, and divorced.  The veteran 
had two teenaged children.  His occupational history 
included work as a gardener, mechanic, carpenter, and 
laborer in the Southern Pacific Railroad.  His last job 
was in 1995.  He lived with friends and did not have a 
place of his own.

A mental status examination revealed that the veteran's 
mood was depressed, his affect was blunted, and his speech 
was spontaneous.  His thought process was goal-directed 
and he denied hallucinations and was not delusional.  He 
described combat related flashbacks and intrusive 
thoughts.  His judgment was fair, he was oriented, and his 
memory was intact.  The Axis I diagnoses were PTSD, major 
depression, severe and recurrent and marijuana abuse.  A 
score of 50 was assigned on the Global Assessment of 
Functioning (GAF) scale.  The VA examiner noted that the 
GAF score was based on the American Psychiatric 
Association 's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV) criteria.  The 
physician said a GAF score between 41 and 50 was 
consistent with serious symptoms or any serious impairment 
in social, occupational or school functioning.

As noted above, in August 1998, the RO granted service 
connection for PTSD and awarded a 70 percent disability 
evaluation.  The RO noted in the rating decision that the 
veteran should be provided with a Veteran's Application 
for Increased Compensation Based On Unemployability (VA 
Form 21-8940).  

In January 2000, the veteran submitted the completed VA 
Form 21-8940 form to the RO.  The veteran reported at that 
time that in 1996 his disability affected his full time 
employment, he became too disabled to work, and that he 
last worked full-time.  He reported having short-term odd 
jobs and that, from 1987 to 1991, he worked full-time as 
an auto mechanic.  From 1992 t0 1994, he worked full-time 
performing oil changes in cars.  From 1994 to 1996, the 
veteran indicated that he worked seasonally, approximately 
15 hours a week, as a weed sprayer.  He reported that he 
had completed three years of high school and checked "no" 
to having any education or training since he became too 
disabled to work.  Additionally, the veteran stated that 
he became incapable of functioning socially or 
industrially due to the severity of his service-connected 
PTSD symptoms.  He indicated that, although he was 70 
percent service-connected for PTSD for more than two 
years, he could not deal with the "stress" of requesting a 
TDIU.  The veteran said he had not worked, was unable to 
work and was unable to cope with any amount of stress.  
The veteran said his life and self-treatment was that of 
total isolation.  He was incapable of establishing and 
maintaining relationships to any degree.  He self-
medicated on marijuana, lived in seclusion from work, and 
did not deal with people. 

Also of record are treatment plans and a statement from 
D.L.W., Ph.D., a clinical psychologist.  The records, 
dated from June 1999 to August 2002, indicate that, in 
June 1999, Dr. W. noted that the veteran was seen for 
individual therapy approximately every two weeks.  It was 
noted that he was initially seen in August 1998, and made 
good progress in readjustment counseling and regular group 
participation.  Dr. W. said that, in February 1985, the 
veteran experienced two herniated discs in his low back, 
for which he underwent surgery in 1986 that was largely 
successful.  The veteran reported rarely drinking and 
admitted to smoking marijuana from time to time.  His 
presenting problems included a long history of untreated 
PTSD, intrusive thoughts and daily troubling memories, 
some nightmares, emotional numbing, depression, and 
bitterness.  On mental status, he was alert and oriented, 
and his affect was mildly anxious.  He appeared depressed 
in a resigned and weary way.  There was no history of 
psychotic symptoms, and he denied suicidal and homicidal 
ideation.  He was bitter and cynical.  The veteran 
appeared bright and motivated, and wanted to lead a normal 
life.  The diagnostic impression included chronic PTSD.  A 
current GAF score of 50 was assigned, indicating serious 
symptoms.  Dr. W. requested authorization for the veteran 
to participate in weekly individual and group 
psychotherapy sessions and referral to VA for medication 
management. 

A February 2000 Report for Disability Insurance Purposes 
of Treatment in a Hospital or from an Attending Physician, 
submitted to VA, indicates that D.L.W., Ph.D., had treated 
the veteran since September 1997 and that the treatment 
had included regular individual and group psychotherapy 
sessions.  Objective findings showed symptoms in all three 
clusters that defined PTSD, including intrusion, emotional 
numbing and avoidance, and chronic hyperarousal.  Dr. W. 
checked "no" to the veteran being capable of doing all of 
his work, and checked "no" to the veteran being capable of 
doing any other work.

The veteran underwent a VA examination for PTSD in March 
2000 in conjunction with his claim for a TDIU.  According 
to the examination report, the examiner said that the 
claims file was not required for review.  The veteran, who 
was 54, lived with a female acquaintance.  He had grown 
children from a former wife, from whom he had been 
divorced for several years.  He expressed doubt that 
certain facts with respect to his case allowed him to be 
gainfully employed.  The veteran's stressful events in 
service were reviewed, and it was noted that he received 
psychological treatment from Dr. W., who ran a VA group.  
Post service, from age 20 to 26, the veteran had worked at 
numerous jobs, most lasting less than one year.  He worked 
as a track layer for a railroad for approximately ten 
years and "loved' that job.  During that time, he 
sustained a lower back injury, obtained a settlement from 
the railroad, and purchased a house and boat.  He 
experienced increased marital difficulties.  After his 
back injury, he received training as an auto technician 
and did that work for approximately 5 years, from 1987 to 
1992.  In 1992, the veteran's wife filed for divorce, and 
he indicated that his subsequent life was never the same 
and his occupational history was lackluster.  He said that 
during 1994 his life reached a low point.  From 1995 to 
1997 he worked as a weed sprayer for two years and liked 
that job, but was laid off.  He did not get along with the 
foreman.  Since that time, the veteran had no gainful 
employment, but admitted that he had not applied for any 
jobs since 1997.  The veteran said he wanted to work, but 
did not want someone to tell him what to do.

Subjectively, the veteran complained that he did not feel 
like himself and that, since his 1992 divorce, his life 
was not the same.  He complained about his last few jobs 
and that he did not like the "pressure".  His medical 
condition was also a problem because the low back pain 
required him to take medication.  He self-medicated on 
marijuana, for which he said he had a valid medical 
prescription, but denied other drug use and was concerned 
about an inability to pass a drug test for an employer.  
The veteran believed that he needed a very special 
employer who understood the medical aspects of marijuana.  
Additionally, the veteran alleged continued upset with 
combat-related memories.  He said his mental status 
deteriorated when he thought too much about his divorce, 
and he seemed to indicate that he qualified for some level 
of mild depression.  There was no mention of suicidal 
ideation or desire to have his life ended.  

On mental status examination, the veteran presented as a 
fairly private person who warmed up with rapport.  He did 
not manifest any signs of accessing hallucinations or 
manifesting delusional thoughts.  The veteran's affect 
showed a moderate range with some tendency toward blunting 
of affect.  The more he talked, the more expressive he 
became, with some of his underlying resentments becoming 
evident.  The veteran did not appear to be particularly 
anxious and any depressive affect that he possessed seemed 
to be at most in the mild range.  His thoughts were 
logical and his speech was coherent.  Sense of judgment 
and insight were fair.  It was noted that, by his own 
report, the veteran wanted to return to work.  He 
indicated that constructive activity would be good for him 
and he would like it.  The veteran presented as two 
impediments (to working, apparently) his marijuana use and 
prospective drug test failure and his tendency to become 
annoyed with being told what to do.  His current living 
situation seemed to be satisfactory, with no complaints 
about the relationship with the woman with whom he lived.  
The Axis I diagnosis was PTSD, by history and current 
report.  A GAF score of 55 was assigned.  

In the VA examiner's opinion, the veteran's objections (to 
work, apparently) had to do primarily with his marijuana 
use and some resistance to authority.  However, the VA 
examiner said there did not appear to be any anecdotal or 
objective evidence of a reduction in his reliability or 
productivity.  He did not appear to have any cognitive 
deficiencies secondary to PTSD that would interfere with 
his employment.  The veteran impressed the VA examiner as 
a man with fairly good control of his behavior and 
emotions to the point where a job with a reasonable amount 
of stress could be tolerated.  It was noted that the 
veteran's own report indicated that as long as he was able 
to use the medicating effects of marijuana that was 
tolerated by an employer, he would be employable.

According to an April 2000 record from Dr. W., the veteran 
made "exceptional" progress in readjustment counseling and 
continued to "blossom" in his current treatment program.  
It was noted that the veteran was 70 percent service-
connected for PTSD with an additional 30 percent as 
"unemployable", cumulatively 100 percent.  The recommended 
treatment plan included continued regular individual and 
group psychotherapy and prescribed medication.

In a March 2001 request for treatment authorization, Dr. 
W. stated that the veteran experienced major traumatic 
events his life during the past year.  It was noted that 
woman with whom the veteran lived for the past two years 
was killed in a motor vehicle accident.  When the coroner 
came to notify the next of kin and no one was home, it was 
discovered that the veteran had several marijuana plants 
growing his garden.  Although the veteran had a 
prescription for marijuana under the California 
Compassionate Use Act, local laws did not allow an 
individual to grow more than two plants out of doors.  The 
veteran was arrested and charged with felony cultivation.  
Further, the sister of the deceased girlfriend asked the 
veteran to leave the home, as it belonged to the women's 
father.  Dr. W. said that the veteran dealt with the 
sudden and unexpected loss of his girlfriend and his 
arrest fairly well.  The veteran experienced a period of 
clinical depression, described as "complicated 
bereavement", in that he had no time to grieve his losses 
properly before he was arrested, evicted from his 
residence, and temporally homeless.  All this reactivated 
emotional issues related to the losses he suffered during 
his military service. 

However, Dr. W. said with the support of his friends and 
psychotherapy, he bounced back fairly well.  The veteran 
lived with another combat veteran in a roommate situation, 
and paid rent.  He was sentenced to probation and 
participation in a drug diversion program that was good 
for him.  Dr. W. said the veteran quit marijuana, learned 
the distinction between medicinal use and abuse of 
marijuana and thought more clearly.  The veteran resumed 
his activity in veterans' affairs, including the local 
chapter of the Vietnam Veterans of America.  Treatment 
goals included reducing symptomatic disturbances related 
to combat that were reactivated by recent traumatic events 
and losses, maintaining abstinence from alcohol and drugs, 
taking legally prescribed psychotropic drugs in lieu of 
self-medication with marijuana and improving the veteran's 
level of personal, social, and occupational functioning.  
The treatment plan included individual and group 
psychotherapy and prescribed medication.

The RO received the veteran's substantive appeal in April 
2001.  The veteran noted that he had only eleven years of 
education and "marginal" employment since his discharge 
from active service.  He said he was only capable of 
working short-term and part-time, minimum-wage-type 
employment, and had not worked since 1996 due to his 
service-connected PTSD.  The veteran said the VA Insurance 
Center in St. Paul, Minnesota, had concluded that he was 
permanently and totally disabled and waived his life 
insurance premiums.

In an October 2001 written statement in support of his 
claim, the veteran reiterated that he was only able to 
work short-term jobs since his discharge from service.  He 
said he was fired or simply walked off following a clash 
of ideology with fellow employees, supervisors, or 
customers.  He went from job to job and sustained an on-
the-job injury for which he received a settlement.  Then 
he returned to work but was only able to work short-term 
or part-time jobs until 1996, when he knew he was 
apparently unable to work around people.  He suffered 
chronic nightmares, sleepless, severe depression, and 
outbursts of anger and hostility.  He was unable to 
concentrate, and incurred memory impairment.  

In a March 2002 request for treatment authorization, Dr. 
W. said that the veteran responded well to individual and 
group readjustment counseling and had functioned better in 
the past year.  He had essentially completed grieving his 
girlfriend's death and, after living on the streets and 
with friends for several months, was buying a mobile home 
and established a stable residence.  The veteran completed 
a drug diversion program for cultivation of marijuana and 
remained on probation.  He had another relationship that 
appeared fairly stable and rewarding.  The veteran resumed 
participation in activities of the Vietnam Veterans of 
America and was compliant with taking prescribed 
medication.  He continued to participate in weekly group 
therapy sessions but, based upon his progress and 
stabilization, saw Dr. W. for individual therapy 
approximately once every two or three weeks.  

According to an August 2002 letter to the Board in support 
of the veteran's claim for a TDIU, Dr. W. said that the 
veteran had attended veterans' group therapy since 1998.  
Dr. W. evidently thought that the veteran was already 
rated as "unemployable" and in the psychologist's opinion, 
"he should be."  During the past six years, Dr. W. said 
that the veteran repeatedly tried to work, doing 
landscaping, light carpentry, and, most recently, working 
as a handyman for a mobile home park.  However, the 
veteran was unable to maintain gainful employment for more 
than a few weeks and, typically, only a few days.  Dr. W. 
said the veteran had difficulty just showing up for work 
on a regular basis, much less getting there on time.  The 
psychologist said the veteran was "stressed" by having to 
deal with other people and had a "short fuse."  Further, 
the psychologist suggested that the veteran experienced 
difficulty handling his life.  It was noted that the 
veteran subsisted for years without taking action, during 
which he was homeless or "living with friends".  

According to Dr. W., the veteran did not seek to increase 
his benefits because he could not handle the "stress" of 
dealing with the government.  The psychologist explained 
that so much of the veteran's psychic energy was consumed 
by containing and managing his emotional problems that he 
had little energy left for managing with the routine 
requirements of everyday life.  It was noted that a VA 
representative had to walk the veteran through the 
original application process (evidently for service-
connection for PTSD).  Dr. W. said that the compensable 
disability award made a real difference in the veteran's 
life and allowed the veteran to make a down payment on a 
trailer in a mobile home park so that he had a place to 
live and did not have to live "hand to mouth" anymore.  
Nevertheless, Dr. W. said that the veteran's handling of 
his application for unemployability was "typical".  The 
veteran waited until after the 30-day period to respond to 
VA, then tried to walk into a local VA medical center 
without an appointment to obtain a letter from a 
psychiatrist.  However, the veteran never even managed to 
obtain a VA medical card.  Dr. W. said that when the 
veteran was not seen at once, he "blew up in a fit of 
anger at the 'bureaucracy' and walked away without getting 
anything done."  Shortly thereafter, a fellow combat 
veteran and group member assisted the veteran in the 
process of obtaining a VA medical card and scheduling an 
appointment in the clinic, which was still several months 
away.  Dr. W. stated that, if the veteran "cannot even 
handle the 'stress' of dealing with a medical clinic 
without falling apart and blowing up in anger, how can he 
work for an employer who makes 'unreasonable demands' such 
as showing up on time, working all day [and] completing a 
job task."

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  Before addressing this issue, the 
Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to 
be discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The VA 
examination obtained in March 2000 fulfills these 
criteria.

In light of the Board's decision as set forth below, which 
grants the veteran's claim for a TDIU, the Board is of the 
opinion that all due process requirements were met with 
regard to the claim for a TDIU.  The Board notes that the 
veteran was advised, by virtue of a detailed statement of 
the case (SOC) of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given 
in this matter. The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the SOC issued by 
the RO clarified what evidence would be required to 
establish a TDIU.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992)).  
Furthermore, in March 2002, the Board undertook additional 
evidentiary development to ensure that all medical records 
pertinent to the veteran's appeal were requested prior to 
consideration of his claim.  

Thus, in light of the Board's decision herein granting a 
TDIU, the veteran will not be prejudiced by our decision 
at this time.  Therefore, the Board may now proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board, therefore, finds that no useful purpose would 
be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefit flowing to the appellant.  The Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc); see Stephens v. 
Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a 
prisoner of war. It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who 
are unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the 
percentage standards set forth in § 4.16(a).  38 C.F.R. 
§ 4.16(b).

The record shows that the veteran's only service-connected 
disability is PTSD, evaluated as 70 percent disabling, 
effective from September 8, 1997.  The record also shows 
that the veteran has three years of high school education 
and work experience following service as an auto mechanic 
and, most recently, as a weed sprayer for a private 
company; he last worked full time in 1996.

A total compensation rating may be assigned where the 
schedular rating for the service-connected disabilities is 
less than 100 percent when it is found that the service-
connected disabilities render the veteran unable to secure 
or follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16.

Here, the veteran alleges that he is unemployable due to 
his service-connected PTSD disability.  The record shows 
that he has been unemployed for more than six years, and 
that he only has three years of high school education.  
The veteran's dominant current disability is a service-
connected psychiatric disorder.  As currently rated, his 
service-connected evaluation is 70 percent, and the issue 
is whether his service-connected disability precludes him 
from securing or following substantially gainful 
employment consistent with his education and work history.

The Board notes that, while his service-connected PTSD has 
not markedly diminished the veteran's cognitive abilities, 
the veteran has a relatively limited education.  In 
addition, his psychiatric disorder has rendered him 
socially isolated, irritable, forgetful, and almost 
certainly difficult to deal with in a commercial or 
industrial setting. On the other hand, the veteran 
apparently has a significant non-service-connected low 
back disorder that also affects his ability to wok. 

While the VA psychiatric examiner in March 2000 was of the 
opinion that the veteran was essentially employable, in 
August 2002, the veteran's treating psychologist disagreed 
and opined that the veteran was unemployable.  In March 
2000, the veteran impressed the VA examiner as a man with 
fairly good control of his behavior and emotions to the 
point where a job with a reasonable amount of stress could 
be tolerated.

However, in August 2002, Dr. W., the veteran's treating 
psychologist since 1998, opined that the veteran was 
unemployable due to his service-connected PTSD.  Dr. W.'s 
opinion with regard to the veteran's overall disability 
picture focused almost entirely on his service-connected 
psychiatric disability.  During his six years of 
treatment, the psychologist noted that the veteran was 
unable to maintain gainful employment for more than a few 
weeks, and usually only for a few days.  Dr. W. said that 
the veteran had difficulty regularly showing up for work, 
much less getting there on time, was "stressed" by having 
to deal with other people and had a short fuse.  Dr. W. 
further indicated that, if the veteran was unable to 
handle the "stress" of dealing with a medical clinic 
without exploding, it did not appear that he could work 
for an employer who made "unreasonable demands" such as 
showing up on time, working all day, and completing a job 
task.

While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is 
free to assess medical evidence and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992). 

It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, 
we are mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items 
of evidence in this case must be determined by the quality 
of the evidence, and not necessarily by its quantity or 
source.

In his August 2002 letter to the Board, Dr. W., the 
veteran's treating psychologist, opined that the veteran 
was essentially unable to obtain and maintain 
substantially gainful employment.  The medical specialist 
said that the veteran had difficulty merely showing up for 
work on a regular basis, much less getting there on time, 
was "stressed" by having to deal with other people and had 
a short fuse.  In the psychologist's opinion, the veteran 
was unemployable.

The Board is persuaded that Dr. W.'s August 2002 opinion 
is most convincing, in that he treated the veteran since 
1998 in both weekly group and individual psychotherapy 
sessions and appeared to be the sole manager of the 
veteran's medical treatment.  As to the opinion of the 
March 2000 VA examiner, the Board notes that examiner did 
not review the veteran's medical records or contact Dr. W.  
Thus, it appears that the examiner's opinion was based on 
the limited examination findings that relied on the 
history provided by the veteran, rather than on a review 
of pertinent medical records.

On the other hand, Dr. W.'s opinion was based on six years 
of treatment of the veteran, and the Board is persuaded 
that the psychologist's insight into the veteran's 
service-connected disorder and its effect upon the 
veteran's ability to obtain and maintain substantially 
gainful employment is most accurate in assessing the 
question of employability.  See Evans v. West, supra.  
Recognizing that this matter is not absolutely without 
doubt, the Board will nevertheless conclude that there is 
a reasonable doubt raised, accord this veteran the benefit 
of the doubt, and find that entitlement to a total 
disability rating based on individual unemployability is 
warranted at this time.

 
ORDER

A total rating based upon individual unemployability due 
to service-connected disability is granted, subject to 
rules and regulations governing the payment of monetary 
benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

